Citation Nr: 0636644	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  96-31 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 80 percent for 
right femoral head avascular necrosis, on appeal from an 
initial grant of service connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a thromboembolectomy and fasciotomy of the 
left lower extremity.

3.  Entitlement to a disability evaluation in excess of 10 
percent for the residuals of a thoracostomy.

4.  Entitlement to an effective date earlier than March 14, 
1995, for special monthly compensation based upon the need 
for aid and attendance.

5.  Entitlement to an effective date earlier than July 20, 
1995, for the award of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for avascular necrosis of 
the right femoral head, the residuals of thromboembolectomy 
and fasciotomy of the left lower extremity, and the residuals 
of a thoracostomy.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served honorably from September 1957 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1996 and later rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, that, in pertinent 
part, granted compensation under 38 U.S.C.A. § 1151 for 
residuals of thromboembolectomy and fasciotomy of the left 
lower extremity (10 percent) and residuals of thoracostomy 
(noncompensable).  The decision denied entitlement to 
compensation under § 1151 for avascular necrosis of the right 
femoral head.

A statement of the case/rating decision of June 1996 noted 
that the RO had granted entitlement to special monthly 
compensation based on a need for aid and attendance, 
effective from March 14, 1995, and granted entitlement to 
compensation under § 1151 for avascular necrosis of the 
"left" femoral head, assigned an 80 percent disability rating 
effective from July 20, 1995.  The RO found, in a December 
1996 rating decision, that the May 1996 rating decision was 
clearly and unmistakably erroneous.

In May 2001, the Board decided certain issues, remanded other 
issues to the RO for development, and referred a claim of 
entitlement to special aid and attendance benefits based upon 
the need for a higher level of care to the RO for action.  
The Board asked the RO to clarify whether entitlement to 
compensation had been established for avascular necrosis of 
the "left" or "right" femoral head, whether the veteran was 
receiving special monthly compensation under § 1114(s), 
whether his appeal for an earlier effective date for that 
benefit had been resolved and whether his appeal for an 
earlier effective date for special monthly compensation for 
aid and attendance had been adequately addressed in a 
statement of the case.  The Board deferred entitlement to a 
separate compensable rating for the residuals of 
thromboembolectomy and fasciotomy of the left lower extremity 
and entitlement to earlier effective dates.

In July 2004, the RO granted special monthly compensation at 
the "M" rate, clarified that the avascular necrosis 
disability involved the right femoral head, and assigned an 
initial 10 percent rating for thoracostomy.  A March 2005 RO 
decision granted entitlement to a variety of special monthly 
compensation benefits. The veteran has continued his appeal 
for higher ratings and for earlier effective dates. 

In a June 2005 REMAND, the Board remanded the issues for 
correction of deficiencies and for additional notice and 
development.  The case has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  The maximum available schedular rating of 80 percent has 
already been assigned for right femoral head avascular 
necrosis. 

2.  Right hip ankylosis is not shown.  

3.  The residuals of left leg thromboembolectomy and 
fasciotomy more nearly approximate persistent moderate 
swelling of the left leg not markedly increased on standing 
or walking.

4.  Persistent swelling of left leg or thigh, increased on 
standing or walking 1 or 2 hours, readily relieved by 
recumbency; moderate discoloration, pigmentation and cyanosis 
is not shown; also not shown is persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  

5.  The residuals of a thoracostomy more nearly approximate 
moderate bronchitis. 

6.  Forced Expiratory Volume (FEV-1) and Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) are 
above 56 to 70 percent of predicted value, Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) is above 56 to 65 percent predicted value, and 
moderately severe bronchitis is not shown.  

7.  The veteran underwent VA radiation therapy in 1988 and 
1989, which led to right femoral head avascular necrosis.  

8.  On March 14, 1995, the veteran contacted VA about 
increased benefits.  

9.  On or about July 20, 1995, a left leg thromboembolectomy, 
left leg fasciotomy, and thoracostomy were performed.  

10.  March 14, 1995, is the earliest date that all 
requirements for special monthly compensation at the M rate 
were met.  


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating greater than 
80 percent for right hip avascular necrosis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5254 (2006).

2.  The criteria for an initial schedular rating greater than 
10 percent for left leg thromboembolectomy and fasciotomy are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3,159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.104, Diagnostic Code 7121 (effective prior to and on 
January 12, 1998).

3.  The criteria for an initial schedular rating greater than 
10 percent for thoracostomy are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.97, Diagnostic Code 6600 (effective prior to and on 
October 7, 1996).

4.  The criteria for an effective date earlier than March 14, 
1995, for award of special monthly compensation based on a 
need for aid and attendance are not met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.400 (i) (2006).

5.  The criteria for an earlier effective date of March 14, 
1995, for award of § 1151 compensation for right hip 
avascular necrosis are met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
 3.400 (i) (2006).

6.  The criteria for an effective date earlier than July 20, 
1995, for award of § 1151 compensation for left 
thromboembolectomy and fasciotomy are not met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.400 (i) (2006).

7.  The criteria for an effective date earlier than July 20, 
1995, for award of § 1151 compensation for thoracostomy are 
not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.400 (i) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in June 2005 and in March 2006.  These letters 
informed the veteran of what evidence is needed to 
substantiate the claims, what evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to enactment of the changes in the law.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120. 

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
Court determined that only VA's failure to point out what 
evidence is needed to substantiate the claim would be 
unfairly prejudicial to the veteran.  Because VA has pointed 
out what evidence is needed, no unfair prejudice has 
resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  To the extent that earlier 
effective dates and higher initial ratings are being denied, 
there is no possibility of unfair prejudice to the veteran.  
Further, because an earlier effective date is being granted 
for right hip avascular necrosis, the RO will notify the 
veteran of the basis for that decision, which will rectify 
any defect with respect to lack of notice of the requirements 
for earlier effective date claims.  Thus, no unfair prejudice 
will result from the Board's handling of the matter at this 
time.  

Disability Ratings

In the case of Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court distinguished a claim for an increased rating from 
a claim arising from disagreement with the initial rating 
assigned after service connection was established.  The Court 
stressed that the difference between an original rating and 
an increased rating is important with respect to the evidence 
that may be used to determine whether the original rating was 
erroneous.  In subsequent analysis, the Court considered 
medical and lay evidence of record at the time of the 
original service connection application and all additional 
evidence submitted since then.  Accordingly, the Board will 
carefully consider all evidence that pertains to the severity 
of avascular necrosis throughout the appeal period.  

Disability ratings are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

VA regulations require that disability evaluations be based 
upon examination reports that take into account the whole 
history, so as to reflect all elements of disability.  The 
medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  Functional impairment is 
based on lack of usefulness and may be due to pain, supported 
by adequate pathology and evidenced by visible behavior 
during motion.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Initial Rating for Right Hip Avascular Necrosis

The RO assigned an initial 80 percent rating for right 
femoral head avascular necrosis effective from July 20, 1995, 
under Diagnostic Code 5299-5254.  Under Diagnostic Code 5254 
(Hip, flail joint), only one rating is offered, that of 80 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5254 (2006).  
The RO has assigned this diagnostic code to the veteran's 
right hip avascular necrosis because, like flail joint, the 
right hip joint cannot bear weight.  A 90 percent rating is 
offered for ankylosis of the hip joint, but hip joint 
ankylosis is not shown.  

A schedular rating greater than 80 percent is not offered 
under Diagnostic Code 5254.  Because the maximum offered 
right hip rating has been already been assigned, and because 
no other diagnostic code that offers a higher rating is 
applicable, further analysis is unnecessary.  After 
considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990)..  The claim for an 
initial disability rating greater than 80 percent for right 
hip avascular necrosis is therefore denied.  

Initial Rating for Left Thromboembolectomy and Left 
Fasciotomy

In a March 1996 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for left 
thromboembolectomy and left lower extremity fasciotomy 
effective from July 20, 1995, under Diagnostic Code 7121.  
During the appeal period, this diagnostic code was revised.  

Under prior Diagnostic Code 7121, a 10 percent rating for 
unilateral phlebitis or thrombophlebitis requires symptoms 
that approximate persistent moderate swelling of leg not 
markedly increased on standing or walking.  A 30 percent 
rating is assigned for persistent swelling of leg or thigh, 
increased on standing or walking 1 or 2 hours, readily 
relieved by recumbency; moderate discoloration, pigmentation 
and cyanosis.  A 60 percent rating requires persistent 
swelling, subsiding only very slightly and incompletely with 
recumbency elevation with pigmentation cyanosis, eczema or 
ulceration.  A 100 percent rating is assigned for massive 
board-like swelling, with severe and constant pain at rest.  
38 C.F.R. § 4.104, Diagnostic Code 7121 (effective prior to 
January 12, 1998).

Under regulations in effect beginning on January 12, 1998, a 
noncompensable evaluation is warranted under Diagnostic Code 
7121 for asymptomatic palpable or visible varicose veins.  A 
10 percent rating requires symptoms of intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent rating will 
be assigned for persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent evaluation is warranted 
with persistent edema and stasis pigmentation or eczema, with 
or without intermittent claudication.  A 60 percent 
evaluation requires persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  Finally, a 100 percent evaluation mandates 
massive board-like edema with constant pain at rest.  A note 
at the end of Diagnostic Code 7121 indicates that the 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, evaluation of each 
extremity is separately undertaken and combined using the 
bilateral factor, if applicable.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (2006).

The veteran was admitted for surgery on July 20, 1995, 
following 24 hours of epigastric pain.  The small bowel was 
partial resected; however, the next day he complained of left 
leg pain and numbness.  On July 23, 1995, left groin 
exploratory surgery revealed an arterial thrombus that 
blocked left lower extremity circulation.  After 
thromboembolectomy and fasciotomy of the left groin area, 
blood circulation was restored; however, a May to June 1996 
private hospital report notes complaints of leg pains.  

The veteran testified before the undersigned Veterans Law 
Judge in December 2000 that his legs were extremely painful.  
During his August 2003 RO hearing, he testified that both 
legs were useless because he could not walk over 25 feet.  He 
testified that his legs were cold and he could not feel them.  
He testified that his left foot was becoming deformed such 
that the he could no longer wear shoes.

The above evidence reflects that the residuals of a left leg 
thromboembolectomy and fasciotomy are manifested by symptoms 
that more nearly approximate persistent moderate swelling of 
the left leg not markedly increased on standing or walking.  
Not shown is persistent swelling of leg or thigh, increased 
on standing or walking 1 or 2 hours, readily relieved by 
recumbency; moderate discoloration, pigmentation and 
cyanosis.  Also not shown is persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against entitlement to an initial rating higher than 10 
percent for residuals of a left leg thromboembolectomy and 
fasciotomy.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (effective prior to and since January 
12, 1998); Gilbert, supra.  The claim must therefore be 
denied.  

Initial Rating for Residuals of a Thoracostomy

During a July 20 to 25, 1995, hospitalization, the veteran 
developed pleural effusion and pneumothorax.  A pulmonary 
embolism was suspected and a right thoracostomy was 
performed.  A November 1995 VA general medical examination 
report mentions no specific symptom but does note general 
debilitation.  

In a March 1996 rating decision, the RO granted service 
connection and assigned a noncompensable rating for status 
post thoracostomy effective from July 20, 1995, under 
Diagnostic Code 6899-6600.  

An October 2002 VA respiratory compensation examination 
report reflects no relevant complaint.  Pulmonary function 
test showed an FEV-1 of 93.9 percent predicted; FEV-1/FVC of 
71 percent predicted; and DLCO SB of 75.5 percent predicted.  

In August 2003, the veteran testified that doctors had probed 
a lower right lung nodule through a tube down his throat.  He 
testified that he still had trouble breathing.  He felt that 
a thoracostomy scar of the abdomen could be tender at times.  

In July 2004, the RO assigned a 10 percent rating effective 
from July 20, 1995, under Diagnostic Code 6899-6600. 

Under the prior provisions of Diagnostic Code 6600, mild 
bronchitis manifested by slight cough, no dyspnea, or few 
rales warrants a noncompensable rating.  Moderate bronchitis 
manifested by considerable night or morning cough, slight 
dyspnea on exercise, scattered bilateral rales, warrants a 10 
percent rating.  Moderately severe bronchitis manifested by 
persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, beginning chronic airway 
obstruction warrants a 30 percent rating.  38 C.F.R. § 4.97, 
Diagnostic Code 6600 (effective prior to October 7, 1996). 

Under revised Diagnostic Code 6600, a 10 percent evaluation 
is warranted where the FEV-1 is 71 to 80 percent of predicted 
value, or; FEV-1/FVC is 71 to 80 percent of predicted value, 
or; where diffusion capacity of the lung for carbon monoxide 
by the Single Breath Method (DLCO (SB)) is 66 to 80 percent 
of predicted value.  A 30 percent disability rating is 
warranted where FEV-1 is 56 to 70 percent of predicted value; 
or where FEV-1/FVC is 56 to 70 percent of predicted value; 
or, where DLCO (SB) is 56 to 65 percent of predicted value.  
A 60 percent disability rating is warranted for chronic 
bronchitis where FEV-1 is 40 to 55 percent of predicted 
value; or, where FEV-1/FVC is 40 to 55 percent of predicted 
value or, where DLCO (SB) is 40 to 55 percent or predicted 
value; or, for maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardio respiratory limit).  38 C.F.R. § 4.97, 
Diagnostic Code 6600 (2006).  

The residuals of a thoracostomy are manifested by occasional 
shortness of breath and reduced pulmonary functions that more 
nearly approximate the level of disability associated with 
moderate bronchitis under the prior rating provisions, such 
as where there is considerable night or morning cough, slight 
dyspnea on exercise, or scattered bilateral rales.  Comparing 
these manifestations to the prior rating criteria, the 
criteria of a 10 percent rating are more nearly approximated.  
Symptoms of moderately severe bronchitis are not shown.  

Comparing the manifestations attributed to thoracostomy to 
the revised rating criteria of Diagnostic Code 6600, the 
criteria for a 30 percent disability rating are not more 
nearly approximated.  None of the pulmonary functions 
required for a 30 percent rating is shown.  The FEV-1 and the 
FEV-1/FVC are both above 56 to 70 percent of predicted value 
and the DLCO (SB) is above 56 to 65 percent predicted.  After 
considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of the 
evidence is against entitlement to an initial rating higher 
than 10 percent for residuals of thoracostomy.  See 
38 U.S.C.A. § 5107; Gilbert, supra.  The claim must therefore 
be denied.  

Earlier Effective Dates

The statute and regulation concerning effective dates for 
§ 1151 compensation are clear.  The effective date for award 
of disability compensation by reason of § 1151 shall be the 
date that such injury or aggravation was suffered if an 
application therefor is received within one year from such 
date.  38 U.S.C.A. § 5110 (a).  The effective date shall be 
the date injury or aggravation was suffered if claim was 
received within one year after that date; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(i).  

Concerning his earlier effective date claims, the veteran 
testified about his prostate cancer and radiation treatment 
in the late 1980s.  He felt that his § 1151 claim had been 
pending since that time; however, the claims file reflects 
that he submitted his first claim for benefits for cancer in 
October 1991.  That claim was denied in April 1992 and the 
veteran was notified of the decision and did not appeal.  The 
veteran next contacted VA about these benefits on March 14, 
1995, and submitted a more formal application for § 1151 
benefits in September 1995.  A private hospital report notes 
a hospitalization beginning on July 20, 1995, for 
complications from VA radiation treatments years earlier.  

Concerning an effective date earlier than the assigned March 
14, 1995, for special monthly compensation based on the need 
for aid and attendance, a July 2004 RO rating decision 
reflects that March 14, 1995, is the earliest date that all 
requirements for special monthly compensation at the M rate 
were met.  The Board agrees with that assessment.  The 
limiting factor in this case is that the effective date for 
payment of compensation can be no earlier than the date that 
VA received the veteran's claim.  The veteran had contacted 
the RO about his benefits on March 14, 1995.  

Under 3.400(i), the date that the disability or injury is 
incurred controls the effective date of compensation if 
[emphasis added] the claim is received within one year.  If 
not received within one year, the date that the RO receives 
the claim controls.  38 C.F.R. § 3.400 (i).  As March 14, 
1995, is the earliest date that VA received a claim for an 
increase, and as this date is not within one year of the date 
of the damaging treatments in 1987 and 1988, the effective 
date for compensation resulting from radiation in 1987 or 
1988 can be no earlier than March 14, 1995.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of the 
evidence is against entitlement to an effective date earlier 
than March 14, 1995, for special monthly compensation based 
on the need for aid and attendance.  See 38 U.S.C.A. § 5107; 
Gilbert, supra.  The claim must therefore be denied.  

Concerning an effective date earlier than July 20, 1995, for 
§ 1151 compensation for right femoral head avascular 
necrosis, the RO has assigned an effective date based on the 
July 20, 1995, hospitalization; however, although the July 
1995 hospitalization does signal an increase in disability 
due to thromboembolectomy, fasciotomy, and thoracostomy, that 
date does not signal the onset of right femoral head 
avascular necrosis.  

The two salient dates concerning avascular necrosis are the 
date VA hospitalization or treatment that resulted in the 
injury and the date that the veteran submitted a claim for 
compensation.  In this case, avascular necrosis has been 
attributed to radiation treatment in the late 1980s, but the 
veteran first requested increased benefits based on this 
treatment on March 14, 1995.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors an 
effective date of March 14, 1995, for assignment of an 80 
percent rating for right femoral head avascular necrosis.  
Although the veteran was hospitalized in July 1995, he had 
undergone radiation treatment years earlier and he had 
inquired about more benefits on March 14, 1995.  The claim is 
therefore granted based on the earliest date of claim.  
Unfortunately, however, as explained above, the effective 
date cannot be made retroactive to the date of the damaging 
radiation treatment.  

Concerning an effective date earlier than July 20, 1995, for 
§ 1151 compensation for residuals of left thromboembolectomy, 
left fasciotomy and for thoracostomy based on the July 20, 
1995, hospitalization; however, the RO was correct.  It was 
during the July 1995 hospitalization that the 
thromboembolectomy, fasciotomy, and thoracostomy were 
performed.  Because the veteran submitted claim for benefits 
in September 1995, which is within one year of the date of 
treatment, the date of the injury or treatment due to VA 
hospitalization controls.  Therefore, an effective date 
earlier than July 20, 1995, for § 1151 compensation is not 
warranted.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of the 
evidence is against entitlement to an effective date earlier 
than July 20, 1995, for § 1151 benefits for left 
thromboembolectomy, left fasciotomy, and for a thoracostomy.  
See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  


ORDER

An initial rating higher than 80 percent for right femoral 
head avascular necrosis is denied.

An initial evaluation higher than 10 percent for residuals of 
a thromboembolectomy and fasciotomy of the left lower 
extremity is denied.

An initial evaluation higher than 10 percent for residuals of 
a thoracostomy is denied.

An effective date earlier than March 14, 1995, for the award 
of entitlement to special monthly compensation based upon the 
need for aid and attendance is denied.

An earlier effective date of March 14, 1995, for award of 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
avascular necrosis of the right femoral head is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An effective date earlier than July 20, 1995, for § 1151 
compensation for residuals of a thromboembolectomy and 
fasciotomy of the left lower extremity is denied.

An effective date earlier than July 20, 1995, for § 1151 
compensation for residuals of a thoracostomy is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


